VICKERY, P. J.
Epitomized Opinion
Published Only in Ohio Law Abstract
Bolton was charged in the Cleveland Municipal Court of violating Sec. 2789 of a Cleveland ordinance, in failing to report he had dressed a gunshot wound for a certain person who, afterwards, it was shown, had been in a hold-up and had shot at a policeman, and who was shot in return. He then went into the office of Dr. Bolton, located" in Cleveland, Ohio, and the bullet was extracted from his person. As the doctor failed to report the matter, he was arrested, convicted and fined $50 and costs. Error was prosecuted to the Court of Appeals, where it was claimed that the ordinance was unconstitutional, as it compelled a doctor to testify what he did for his patient and that such transaction was privileged. In sustaining the judgment of the lower court, the Court of Appeals held:
1. The requirement of a city ordinance that a physician who treats a person for a gunshot or wound inflicted by a deadly weapon shall notify the Police Department is a valid exercise of the police power.
2. A municipal ordinance requiring physicians to report gun wounds or wounds inflicted by deadly weapons upon the person of any of his patients does not violate any of the provisions of the law pertaining to privileged communications, as such an ordinance does not require the physician to report as to how the patient received the wound, hut'to report the mere fact of such an incident.